DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24-27 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (USPN 9,678,521).
With respect to claim 21,  Liu et al. discloses, in Fig. 6-8, an apparatus (buck-boost converters of Fig. 6-8.  All of the above figures have power converters with compensated gain/transfer functions.  Thus, the circuit of Fig. 8 will be discussed to simplify explanation) comprising: 

a compensator (Differentiator, S/H Amplifier, Differential Gm Amplifier) to compensate for a change in a gain of a power converter based, at least in part, on the one or more control signals, the gain is to be based, at least in part, on a transition between a first and a second power converter configurations to correspond to a first and a second voltage transformation ratios (the above circuitry corrects/tunes the ramp slope, e.g., the ramp control signal and thus the output of the amplifier generating G, for the purpose of compensating gain changes/loss of the power converter that would otherwise happen due to over compensation, see Col. 4 lines 31-52.  Furthermore, such gain changes, or potential gain changes if not compensated for, are caused a transition between a buck configuration, i.e., reducing voltage, to a boost, i.e., increasing voltage, configuration and vice versa, see Col. 6 line 38-54), 
wherein the change in the gain to include a change in at least one transfer function of the power converter (if not compensated for the transfer function changes according to the gain change.  However, the compensation circuit compensates for such changes, again see Col. 6 lines 38-54), and
 wherein the compensator to compensate for the change in the at least one transfer function to occur based, at least in part, on the transition between the first and the second power converter configurations (the circuit compensates the transfer function such that it remains constant in both the buck and boost modes of operation, see Fig. 5B and Col. 6 lines 38-54).

With respect to claim 25, the apparatus of claim 21, wherein the first and the second voltage transformation ratios to be different from each other (the ratios are different due to the bucking, e.g., reducing of voltage, and boosting, e.g., increasing of voltage).
With respect to claim 26, the apparatus of claim 21, wherein the power converter to comprise a buck-boost power converter (the converter is a buck-boost converter).
With respect to claim 27, the apparatus of claim 21, wherein the compensator to compensate for one or more linear properties of the change in the at least one transfer function (the circuit compensates for Ri/L variation which is a linear property of the change in the transfer function, see linear change as shown in Fig. 2A which is compensated for, see Col. 6 lines 38-47).
Claims 38-40 are rejected for similar reasons as claims 21 and 26, with respect to claims 39 and 40 the buck-boost regulator of the power converter is compensated for (note the “or” of the “and/or” statement of claim 39).

Allowable Subject Matter
Claims 22, 23, 28-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849